 
 
I 
111th CONGRESS 1st Session 
H. R. 1671 
IN THE HOUSE OF REPRESENTATIVES 
 
March 23, 2009 
Mr. Larsen of Washington (for himself, Mr. Sullivan, Ms. Waters, Mr. Wu, Mr. Guthrie, Ms. Bordallo, Mr. Simpson, and Mr. Space) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To understand and comprehensively address the oral health problems associated with methamphetamine use. 
 
 
1.Short title; purposes 
(a)Short titleThis Act may be cited as the Meth Mouth Prevention and Community Recovery Act. 
(b)PurposesThe purposes of this Act are— 
(1)to investigate and report on all aspects of meth mouth, including its causes, public health impact, innovative models for its prevention, and new and improved methods for its treatment; 
(2)to ensure dentists and allied dental personnel are able to recognize the signs of substance abuse in their patients, discuss the nature of addiction as it relates to oral health and dental care, and facilitate appropriate help for patients (and family members of patients) who are affected by a substance use disorder; 
(3)to determine whether, how, and to what degree educating youth about meth mouth is an effective strategy for preventing or reducing the prevalence of methamphetamine use; and 
(4)to underscore the many ways that dentists and other oral health professionals can contribute to the general health of their patients, their communities, and the country as a whole. 
2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; purposes. 
Sec. 2. Table of contents. 
Title I—EVIDENCE-BASED PREVENTION 
Sec. 101. Findings; purpose; definitions. 
Sec. 102. Methamphetamine prevention demonstration projects. 
Sec. 103. Education for American Indian and Alaska native children. 
Sec. 104. Authorization of appropriations. 
Title II—METH MOUTH RESEARCH INVESTMENT ACT 
Sec. 201. Findings; purpose; definitions. 
Sec. 202. Research on substance abuse, oral health, and dental care. 
Sec. 203. Study of methamphetamine-related oral health costs. 
Sec. 204. Authorization of appropriations. 
Title III—SUBSTANCE ABUSE EDUCATION FOR DENTAL PROFESSIONALS 
Sec. 301. Findings; purpose; definitions. 
Sec. 302. Substance abuse training for dental professionals. 
Sec. 303. Authorization of appropriations.  
IEVIDENCE-BASED PREVENTION 
101.Findings; purpose; definitions 
(a)FindingsThe Congress finds as follows: 
(1)According to the Substance Abuse and Mental Health Services Administration, first-time methamphetamine use is most likely to occur between the ages of 18 and 25. Prevention efforts must therefore begin during the teen years. 
(2)Most young people do not realize that methamphetamine use can quickly leave their teeth blackened, stained, rotting, and crumbling or falling apart and that the treatment options are often limited. 
(3)By educating youth about meth mouth, oral health advocates can play a substantial role in helping to prevent first-time methamphetamine use. 
(b)PurposeThe purpose of this title is to provide for a number of projects to evaluate whether, how, and to what degree educating youth about meth mouth is an effective strategy for preventing or reducing methamphetamine use. 
(c)DefinitionsIn this title: 
(1)Anti-drug coalitionThe term anti-drug coalition has the meaning given to the term eligible coalition in section 1023 of the National Narcotics Leadership Act of 1988 (21 U.S.C. 1523). 
(2)Dental organizationThe term dental organization means a group of persons organized to represent the art and science of dentistry or who are otherwise associated for the primary purpose of advancing the public’s oral health. 
(3)DirectorThe term Director means the Director of the Center for Substance Abuse Prevention. 
(4)Elementary school; secondary schoolThe terms elementary school and secondary school have the meanings given to such terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(5)Indian; indian tribe; tribal organizationThe terms Indian, Indian tribe, and tribal organization have the meanings given to such terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
(6)Meth mouthThe term meth mouth means a distinct and often severe pattern of oral decay that is commonly associated with methamphetamine use. 
(7)Substance use disorderThe term substance use disorder means any harmful pattern of alcohol or drug use that leads to clinically significant impairment in physical, psychological, interpersonal, or vocational functioning. 
(8)YouthThe term youth has the meaning given to such term in section 1023 of the National Narcotics Leadership Act of 1988 (21 U.S.C. 1523). 
102.Methamphetamine prevention demonstration projects 
(a)In generalIn carrying out section 519E of the Public Health Service Act (42 U.S.C. 290bb–25e), the Director of the Center for Substance Abuse Prevention shall make grants to public and private nonprofit entities to enable such entities to determine whether, how, and to what degree educating youth about meth mouth is an effective strategy for preventing or reducing methamphetamine use. 
(b)Use of funds 
(1)Mandatory usesAmounts awarded under this title shall be used for projects that focus on, or include specific information about, the oral health risks associated with methamphetamine use. 
(2)Authorized usesAmounts awarded under this title may be used— 
(A)to develop or acquire instructional aids to enhance the teaching and learning process (including audiovisual items, computer-based multimedia, supplemental print material, and similar resources); 
(B)to develop or acquire promotional items to be used for display or distribution on school campuses (including posters, flyers, brochures, pamphlets, message-based apparel, buttons, stickers, and similar items); 
(C)to facilitate or directly furnish school-based instruction concerning the oral health risks associated with methamphetamine use; 
(D)to train State and local health officials, health professionals, members of anti-drug coalitions, parents, and others how to carry messages about the oral health risks associated with methamphetamine use to youth; and 
(E)to support other activities deemed appropriate by the Director. 
(c)Grant eligibility 
(1)ApplicationTo be eligible for grants under this title, an entity shall prepare and submit an application at such time, in such manner, and containing such information as the Director may reasonably require. 
(2)ContentsEach application submitted pursuant to paragraph (1) shall include— 
(A)a description of the objectives to be attained; 
(B)a description of the manner in which the grant funds will be used; and 
(C)a plan for evaluating the project’s success using methods that are evidence-based. 
(3)PreferenceIn awarding grants under this title, the Director shall give preference to applicants that intend to— 
(A)collaborate with one or more dental organizations; 
(B)partner with one or more anti-drug coalitions; and 
(C)coordinate their activities with one or more national, State, or local methamphetamine prevention campaigns or oral health promotion initiatives. 
(d)Limitations 
(1)Grant amountsThe amount of an award under this title may not exceed $50,000 per grantee. 
(2)DurationThe Director shall award grants under this title for a period not to exceed 3 years. 
(e)Evaluation and disseminationThe Director shall collect and widely disseminate information about the effectiveness of the demonstration projects assisted under this title. 
103.Education for American Indian and Alaska native childrenNot less than 5 percent of the funds appropriated pursuant to section 104 for a fiscal year shall be awarded to Indian tribes and tribal organizations for the purpose of educating Indian youth about the oral health risks associated with methamphetamine use. 
104.Authorization of appropriationsThere are authorized to be appropriated for the purpose of carrying out this title $1,000,000 for each of fiscal years 2010 through 2012. Amounts authorized to be appropriated under this section are in addition to any other amounts authorized to be appropriated for such purpose. 
IIMETH MOUTH RESEARCH INVESTMENT ACT 
201.Findings; purpose; definitions 
(a)FindingsThe Congress finds as follows: 
(1)As the number of regular methamphetamine users has increased, so has a peculiar set of dental problems linked to the drug. The condition (known as meth mouth) develops rapidly and is attributed to the drug’s acidic nature, its ability to dry the mouth, the tendency of users to grind and clench their teeth, and a drug-induced craving for sugar-laden soft drinks. 
(2)Meth mouth is regarded by many as an anecdotal phenomenon. Few peer-reviewed studies have been published that examine its causes, its physical effects, its prevalence, or its public health costs. 
(3)Enhanced research would help to identify the prevalence and scope of meth mouth. Such research would also help determine how substances of abuse can damage the teeth and other oral tissues, and offer the possibility of developing new and improved prevention, harm-reduction, and cost management strategies. 
(b)PurposeThe purpose of this title is to provide for enhanced research examining all aspects of meth mouth, including its causes, its public health impact, innovative models for its prevention, and new and improved methods for its treatment. 
(c)DefinitionsIn this title: 
(1)Clinical research; health services researchThe terms clinical research and health services research shall have the meanings given to such terms in section 409 of the Public Health Service Act (42 U.S.C. 284d). 
(2)Indian; indian tribe; tribal organizationThe terms Indian, Indian tribe, and tribal organization shall have the meanings given to such terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
(3)Meth mouthThe term meth mouth means a distinct and often severe pattern of oral decay that is commonly associated with methamphetamine use. 
(4)Public health researchThe term public health research means research that focuses on population-based health measures. 
(5)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
(6)Substance use disorderThe term substance use disorder means any harmful pattern of alcohol or drug use that leads to clinically significant impairment in physical, psychological, interpersonal, or vocational functioning. 
202.Research on substance abuse, oral health, and dental care 
(a)Expansion of activityIn carrying out part A of title III of the Public Health Service Act (42 U.S.C. 241 et seq.), the Secretary shall expand and intensify the clinical research, health services research, and public health research on associations between substance use disorders, oral health, and the provision of dental care. 
(b)AdministrationIn carrying out subsection (a), the Secretary— 
(1)may enter into contracts or agreements with other Federal agencies, including interagency agreements, to delegate authority for the execution of grants and for such other activities as may be necessary to carry out this section; 
(2)may carry out this section directly or through grants or cooperative agreements with State, local, and territorial units of government, Indian tribes, and tribal organizations, or other public or nonprofit private entities; and 
(3)may request and use such information, data, and reports from any Federal, State, local, or private entity as may be required to carry out this section, with the consent of such entity. 
203.Study of methamphetamine-related oral health costs 
(a)In generalIn carrying out section 202, the Secretary shall conduct a study to determine whether, how, and to what degree methamphetamine use affects the demand for (and provision of) dental care. The study shall account for both genders, all racial and ethnic groups (and subgroups), and persons of all ages and from all geographic areas as appropriate for the scientific goals of the research. 
(b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall publish a special report detailing the results of the study described in subsection (a), with findings that address— 
(1)the prevalence and severity of oral health problems believed to be associated with methamphetamine use; 
(2)the criteria most commonly used to determine whether a patient’s oral health problems are associated with methamphetamine use; 
(3)the therapies most commonly used to treat patients with meth mouth; 
(4)the clinical prognosis for patients who received care for meth mouth; and 
(5)the financial impact of meth mouth on publicly financed dental programs. 
204.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for the purpose of carrying out this title for each of fiscal years 2010 through 2012. Amounts authorized to be appropriated under this section are in addition to any other amounts authorized to be appropriated for such purpose. 
IIISUBSTANCE ABUSE EDUCATION FOR DENTAL PROFESSIONALS 
301.Findings; purpose; definitions 
(a)FindingsThe Congress finds as follows: 
(1)The use of certain therapeutic agents in dental treatment can jeopardize the health and affect the relapse potential of patients with substance use disorders. 
(2)Screening patients for substance abuse is not a common practice among dentists, according to several peer-reviewed articles published in the Journal of the American Dental Association. Limited time, inadequate training, and the potential for alienating patients are among the reasons often cited. 
(3)Dentists receive little formal education and training in screening patients for substance abuse, discussing the nature of addiction as it relates to oral health and dental care, and facilitating appropriate help for patients, and family members of patients, who are affected by a substance use disorder. 
(4)The American Dental Association maintains that dentists should be knowledgeable about substance use disorders in order to safely administer and prescribe controlled substances and other medications. The American Dental Association further recommends that dentists become familiar with their community’s substance abuse treatment resources and be able to make referrals when indicated. 
(5)Training can greatly increase the degree to which dentists, allied dental personnel, and other health professionals can screen patients for substance abuse, discuss the nature of addiction as it relates to oral health and dental care, and facilitate appropriate help for patients, and family members of patients, who are affected by a substance use disorder. 
(b)PurposeThe purpose of this title is to provide for enhanced training and technical assistance to ensure that dentists and allied dental personnel are able to recognize the signs of substance abuse in their patients, discuss the nature of addiction as it relates to oral health and dental care, and facilitate appropriate help for patients, and family members of patients, who are affected by a substance use disorder. 
(c)DefinitionsFor the purposes of this title: 
(1)Allied dental personnelThe term allied dental personnel means individuals who assist the dentist in the provision of oral health care services to patients, including dental assistants, dental hygienists, and dental laboratory technicians who are employed in dental offices or other patient care facilities. 
(2)Continuing educationThe term continuing education means extracurricular learning activities (including classes, lecture series, conferences, workshops, seminars, correspondence courses, and other programs) whose purpose is to incorporate the latest advances in science, clinical, and professional knowledge into the practice of health care (and whose completion is often a condition of professional licensing). 
(3)Continuing education creditThe term continuing education credit means a unit of study that is used to officially certify or recognize the successful completion of an activity that is consistent with professional standards for continuing education. 
302.Substance abuse training for dental professionals 
(a)In generalIn carrying out title V of the Public Health Service Act (42 U.S.C. 290 et seq.), the Administrator of the Substance Abuse and Mental Health Services Administration shall support training and offer technical assistance to ensure that dentists and allied dental personnel are prepared to— 
(1)recognize signs of alcohol or drug addiction in their patients and the family members of their patients; 
(2)discuss the nature of substance abuse as it relates to their area of expertise; 
(3)understand how certain dental therapies can affect the relapse potential of substance dependent patients; and 
(4)help those affected by a substance use disorder to find appropriate treatment for their condition. 
(b)Continuing education creditsThe Administrator of the Substance Abuse and Mental Health Services Administration may collaborate with professional accrediting bodies— 
(1)to develop and support substance abuse training courses for oral health professionals; and 
(2)to encourage that the activities described in paragraph (1) be recognized for continuing education purposes. 
303.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for the purpose of carrying out this title for each of fiscal years 2010 through 2012. Amounts authorized to be appropriated under this section are in addition to any other amounts authorized to be appropriated for such purpose. 
 
